DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12, 14-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Ng et al. (US Publication Number 2019/0147347 A1) teaches techniques for unified cognition for a virtual personal cognitive assistant. A personal cognitive agent creates an association with an entity and a personalized embodied cognition manager that includes an object instance registry, wherein the object instance registry stores embodied cognition object instances. A cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry is provided. Input is received from the entity for a first object instance and for a second object instance of the embodied cognition object instances.
However, the closest prior art of record does not disclose “generating a basic virtual interactive animation based on the target response content, wherein generating the basic virtual interactive animation based on the target response content comprises: obtaining a first response feature of the target response content by performing feature extraction on the target response content based on at least one feature dimension predetermined for the target user; and obtaining the basic virtual interactive animation by inputting the first response feature of the target response content to a predetermined basic virtual image generation model, wherein the predetermined basic virtual image generation model is obtained by training a basic animation effect of a virtual life image marked by sample response content and based on a second response feature in the sample response content, wherein the second response feature in the sample response content has a same feature dimension as the first response feature extracted from the target response content; generating an additional virtual interactive animation based on the cognitive data, wherein the cognitive data comprises a first emotional indicator that indicates an emotion of the target user, wherein generating the additional virtual interactive animation comprises: determining a second emotional indicator based on the first emotional indicator, wherein the second emotional indicator indicates a responsive emotion to the emotion of the target user that is indicated by the first emotional indicator; and generating the additional virtual interactive animation based on the second emotional indicator; and dynamically generating, based on the basic virtual interactive animation and the additional virtual interactive animation, a virtual interactive animation that comprises a virtual life image, wherein the virtual life image has an animation effect that matches the human-machine interaction performed by the target user” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9 and 17.
Dependent claims 2, 4, 6-8 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 10, 12, 14-16 are allowable as they depend from an allowable base independent claim 9.
Dependent claims 18 and 20 are allowable as they depend from an allowable base independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674